Citation Nr: 1043946	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-01 221	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10% for left 
shoulder arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from May 1983 to May 2004.

This appeal to the Board of Veterans Appeals (Board) arises from 
an August 2004 rating action that granted service connection for 
arthritis of multiple joints, including the left shoulder, and 
assigned an initial combined 10% rating therefor.  Because the 
claim for a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted by 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from those for increased ratings for 
already service-connected disability).

By decision of October 2007, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By rating action of June 2008, the RO assigned a separate initial 
10% rating for left shoulder arthritis.

By decision of February 2009, the Board remanded the issue on 
appeal to the RO for further development of the evidence and for 
due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's left shoulder arthritis is manifested by 
complaints of aching, pain, stiffness, soreness, and tenderness, 
with arm motion possible to above shoulder level, intact 
sensation, good muscle strength, and no dislocations shown on 
examinations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10% for left 
shoulder arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.  

A January 2004 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and assist 
him in his initial service connection claim, and of what was 
needed to establish entitlement thereto.  A March 2006 post-
rating RO letter notified them that a disability found to be 
service connected would be assigned a rating by applying relevant 
Diagnostic Codes (DCs) which provide for a range in severity from 
0% to 100%, based on the nature and symptoms of the condition, 
their severity and duration, and their impact upon employment.  
The 2006 letter also provided examples of the types of medical 
and lay evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to higher 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence.  A March 2009 RO letter informed the Veteran of what 
was needed to establish entitlement to a higher rating (evidence 
that a service-connected disability had worsened).  Thereafter, 
he was afforded opportunities to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information and 
evidence.  

Additionally, the January 2004 and March 2009 RO letters provided 
notice that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, to 
obtain them, and further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, to 
include Federal records; and the type of evidence that the VA 
would make reasonable efforts to get.  The Board thus finds that 
the 2004, 2006, and 2009 RO letters cumulatively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and what 
evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify a 
claimant of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; and 
(3) the evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have been 
met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matter now before the Board, documents fully meeting the 
VCAA's notice requirements were not furnished to the Veteran 
prior to the August 2004 rating action on appeal.  However, the 
Court and the U.S. Court of Appeals for the Federal Circuit have 
clarified that the VA can provide additional necessary notice 
subsequent to an initial RO adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of the 
adjudication, as a whole, is unaffected, because the appellant is 
still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F. 3d 1317, 1323 (Fed. Cir. 2007) (a Statement of 
the Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, following 
the March 2006 and March 2009 notices to the Veteran, the claim 
for a higher rating was readjudicated by rating action of June 
2008, as well as in the October 2008 and August 2010 SSOCs.
    
In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board finds that pertinent rating 
code information was furnished to the Veteran in the November 
2004 SOC and the October 2008 SSOC, and that this suffices for 
Dingess/Hartman.  The RO also afforded him proper notice 
pertaining to the degree of disability and effective date 
information in the March 2006 letter.    
 
Additionally, the Board finds that all necessary development on 
the higher rating claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to the 
Board remands, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate his claim.  The Veteran was afforded comprehensive 
VA examinations in January 2004, December 2006, April 2008, and 
January 2010.  Significantly, he has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis to further develop 
the record to create any additional evidence for consideration in 
connection with the matter on appeal.    

Under these circumstances, the Board finds that the appellant is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology with 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.      38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of          2 ratings apply under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R.     § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). However, where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's left shoulder disability may be variously rated 
under the provisions of 38 C.F.R. § 4.71a, DCs 5003, 5200, 5201, 
5202, or 5203.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DCs, a 10% 
rating is applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10% ratings are 
combined, not added, under DC 5003, and may not be combined with 
ratings based on limitation of motion.  In the absence of 
limitation of motion, a 10% rating will be assigned where there 
is X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  A 20% rating will be assigned where 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and there are occasional 
incapacitating exacerbations.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.   

Under DC 5203, malunion of a clavicle or scapula, or nonunion 
without loose movement, warrants a 10% rating.  A 20% rating 
requires nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.

Under DC 5202, a 20% rating is warranted for malunion of the 
humerus of either upper extremity with moderate deformity, or 
with marked deformity of the minor upper extremity, or for 
infrequent episodes of recurrent dislocation of the 
scapulohumeral joint of either upper extremity with guarding of 
movement only at the shoulder level, or with frequent episodes of 
recurrent dislocation of the minor upper extremity with guarding 
of all arm movements.  A 30% rating requires malunion of the 
major humerus with marked deformity or frequent episodes of 
recurrent dislocation with guarding of all arm movements.  A 40% 
rating requires fibrous union of the minor humerus.  A 50% rating 
requires fibrous union of the major humerus, or nonunion (a 
false, flail joint) of the minor humerus.  A 60% rating requires 
nonunion (a false, flail joint) of the major humerus.  A 70% 
rating requires loss of the head of the minor humerus (flail 
shoulder).  An 80% rating requires loss of the head of the major 
humerus (flail shoulder).

Under DC 5201, a 20% rating is assigned for limitation of motion 
of either arm where motion is possible to the shoulder level, or 
where minor arm motion is possible to mid-way between the side 
and shoulder level.  A 30% rating requires that major arm motion 
be limited to mid-way between the side and shoulder level, or 
that minor arm motion be limited to 25 degrees from the side.  A 
40% rating requires that major arm motion be limited to 25 
degrees from the side.

Under DC 5200, a 20% rating is warranted for favorable ankylosis 
of the minor scapulohumeral articulation, with abduction possible 
to 60 degrees and the ability to reach the mouth and head.  A 30% 
rating requires favorable ankylosis of the major scapulohumeral 
articulation, with abduction possible to 60 degrees and the 
ability to reach the mouth and head, or ankylosis of the minor 
scapulohumeral articulation which is intermediate between 
favorable and unfavorable.  A 40% rating requires ankylosis of 
the major scapulohumeral articulation which is intermediate 
between favorable and unfavorable, or unfavorable ankylosis of 
the minor scapulohumeral articulation, with abduction limited to 
25 degrees from the side.  A 50% rating requires unfavorable 
ankylosis of the major scapulohumeral articulation, with 
abduction limited to 25 degrees from the side. 

Standard ranges of shoulder flexion and abduction are from 0 to 
180 degrees each, and external and internal rotation are from 0 
to 90 degrees each.  See 38 C.F.R. § 4.71, Plate I.

The Veteran contends that his left shoulder disability is more 
than 10% disabling. However, considering the evidence in light of 
the criteria of DCs 5003, 5200, 5201, 5202, and 5203, the Board 
finds that the record does not support a rating in excess of 10% 
for left shoulder arthritis at any time since the initial grant 
of service connection, as the medical evidence does not show more 
disability under any applicable rating criteria.  

On January 2004 VA QTC examination, the Veteran complained of 
left shoulder pain.  He was noted to be right-hand dominant.  On 
examination, he was sturdy in build and very muscular.  
Neurological examination showed intact sensation and  normal 
coordination.  Motor function was 5/5 in all muscle groups, and 
was well developed.  The left shoulder was normal in outline, 
form, and function.  There was no heat, redness, swelling, or 
effusion.  Sensory perception and power was 5/5.  Range of left 
shoulder motion was without restriction or pain, with flexion and 
abduction from 0 to 180 degrees each, and internal and external 
rotation from 0 to 90 degrees each.  X-rays revealed mild to 
moderate degenerative arthritic changes to the left 
acromioclavicular (AC) joint.  There was a question of a previous 
avulsion injury of the left clavicle at the AC joint with 
nonunion of the fragment.  The glenohumeral joint was normal.  
The diagnosis was status post left shoulder arthroscopic repair, 
with no residual pathology identified on physical examination.     

On July 2004 examination by S. S., D.O., the Veteran complained 
of multiple joint aches.  Examination of the extremities was 
normal, with no deformities.  When seen again in August by N. D., 
M.D., examination showed minimal limitation of left shoulder 
range of motion.  The assessment was shoulder joint pain, history 
of labral tear.  When seen again in February 2005 by Dr. S. S., 
the Veteran denied any joint swelling, pain, or loss of range of 
motion.  Examination of the extremities was normal, with no 
deformities.  When seen in June 2005 by B. W., M.D., examination 
of the extremities was normal, with no deformities.   

On December 2006 VA examination, the Veteran complained of 
shoulder aching, pain, soreness, stiffness, and tenderness.  Left 
shoulder examination showed abduction and flexion to 160 degrees 
each, and internal and external rotation to 70 degrees each, with 
pain at the extremes of range of motion.  The diagnosis was 
postoperative left shoulder labral tear with arthritis.

On February 2007 examination by Dr. S. S., the Veteran complained 
of left shoulder pain.  Examination showed 4/5 abductor strength, 
and sensation was intact.  X-rays revealed a large, well-defined 
ossicle/heterotopic ossification at the superior aspect of the 
distal left clavicle, superior and medical to the AC joint.  The 
AC and glenohumeral joints were unremarkable.  The subacromial 
spaces were maintained.  No significant degenerative changes were 
noted.  There was no evidence of fracture or dislocation.  

On April 2008 VA examination, the Veteran complained of left 
shoulder pain.  On examination, left shoulder range of motion 
testing showed flexion and abduction from 0 to 180 degrees each, 
and internal and external rotation from 0 to 75 degrees each, 
with pain and crepitation at the extremes of motion.  Left 
shoulder X-rays revealed mild AC joint degenerative changes.  
There was a bony fragment along the superior distal aspect of the 
clavicle, probably from old trauma.  The glenohumeral joint was 
maintained.  No acute injury or dislocation was identified.  The 
impressions were AC joint degenerative changes, indication for 
old trauma of the distal left clavicle.  The diagnosis was left 
shoulder postoperative injury.            

On January 2010 VA examination, the Veteran complained of left 
shoulder pain, soreness, and tenderness.  On examination, left 
shoulder range of motion testing showed flexion to 140 degrees, 
abduction to 135 degrees, and internal and external rotation to 
80 and 70 degrees, respectively, with pain throughout the range 
of motion.  X-rays documented an old AC joint arthritis injury 
with an old chip there.  The physician stated that there was no 
actual nonunion of the clavicle, and that the clavicle itself, in 
body, had not been fractured.  The diagnosis was left shoulder 
postoperative injury with AC joint arthritis.  In a March 2010 
addendum to the January examination report, another VA physician 
stated that a review of the claims folder did not change any 
conclusion in the report.  

On that record, the Board finds that the medical evidence does 
not support the assignment of a 20% schedular rating for left 
shoulder arthritis at any time since the initial grant of service 
connection.  There is no evidence that the criteria for a 20% 
schedular rating under DC 5003 (X-ray evidence of involvement of 
2 or more major joints, or 2 or more minor joint groups), DC 5203 
(nonunion of a clavicle or scapula with loose movement or 
dislocation), DC 5202 (malunion of the humerus of the upper 
extremity with moderate deformity, or with marked deformity of 
the minor upper extremity, or for infrequent episodes of 
recurrent dislocation of the scapulohumeral joint of the upper 
extremity with guarding of movement only at the shoulder level, 
or with frequent episodes of recurrent dislocation of the minor 
upper extremity with guarding of all arm movements), DC 5201 
(limitation of motion of the arm where motion is possible to the 
shoulder level, or where minor arm motion is possible to mid-way 
between the side and shoulder level), or DC 5200 (favorable 
ankylosis of the minor scapulohumeral articulation, with 
abduction possible to 60 degrees and the ability to reach the 
mouth and head) have been shown.  On the whole, the Board finds 
that the current 10% disability rating is the most appropriate 
evaluation for the left shoulder arthritis generally shown by the 
evidence from 2004 to 2010.

The Board also points out that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain has already 
been taken into consideration in the assignment of the initial 
10% rating for left shoulder arthritis.  38 C.F.R. § 4.40 
specifically provides that, with respect to the musculoskeletal 
system, functional loss may be due to pain.  On January 2004 VA 
examination, range of left shoulder motion was without 
restriction or pain, and the physician stated that pain, 
weakness, lack of endurance, fatigue, or incoordination did not 
have a further impact on the range of motion.  On December 2006 
VA examination, repetitive left shoulder use caused increased 
aching, pain, soreness, tenderness, and fatigability, but no 
range of motion changes on examination, and no other flare-ups 
were noted.  On April 2008 VA examination, repetitive left 
shoulder use caused increased symptoms, but no range of motion 
changes on examination, and no flare-ups were noted.  On January 
2010 VA examination, repetitive left shoulder use increased pain, 
but flare-ups occurred only with heavy use.  Hence, the record 
presents no basis for assignment of any higher rating based on 
the DeLuca factors alone.

Additionally, the Board finds that there is no showing that, at 
any time since the initial grant of service connection, the 
veteran's left shoulder disability has reflected so exceptional 
or unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. 
App. 111 (2008), provides a 3-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for a service-connected disability 
are inadequate.  Second, if the schedular rating does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the Board must determine whether his 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, his 
disability picture requires the assignment of an extraschedular 
rating.

With respect to the first step of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular ratings for the service-connected left 
shoulder disability is inadequate.  A comparison between the 
level of severity and symptomatology of the veteran's left 
shoulder disability with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe his disability level and symptomatology.  As discussed 
above, the rating criteria consider the degree of shoulder 
impairment due to limitation of motion, and whether there is 
arthritis; ankylosis; malunion and nonunion of a clavicle and 
scapula with loose movement and dislocation; and malunion and 
fibrous union of a humerus, and deformity.      

Moreover, the Board further observes that the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  In this case, the veteran's 
symptoms and clinical findings as documented in medical reports 
do not objectively show that his left shoulder disability alone 
markedly interferes with employment (i.e., beyond that 
contemplated in the assigned schedular rating), or requires 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular standards, 
and the Board finds that the assigned schedular rating for that 
disability is adequate in this case.  In this regard, the Board 
notes that the January 2004 examining VA QTC physician noted that 
the veteran's left shoulder disability did not interfere with his 
ordinary lifting or carrying, activities of daily living, or 
service functions.  His recreational activities included jujitsu 
and aerobics, and his hobbies were archery and woodworking.  In 
general, the doctor felt that he could sustain heavy physical 
activities without immediate distress, and the diagnosis was 
status post left shoulder arthroscopic repair, with no residual 
pathology identified on physical examination.  On December 2006, 
April 2008, and January 2010 VA examinations, the physician 
stated that the Veteran was able to do his job and normal daily 
activities, with the exception of shoulder difficulties with 
throwing-type motions or any heavy repetitive use in 2008, and in 
2010 heavy shoulder use caused increased pain.
  
In short, there is nothing in the record to indicate that the 
service-connected left shoulder disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board points out that a percentage schedular 
rating represents average impairment in earning capacity 
resulting from a disease and injury and its residual conditions 
in civil occupations, and that, generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that 
the criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is no 
basis for staged ratings pursuant to Fenderson, inasmuch as the 
factual findings do not show distinct time periods where the 
Veteran's left shoulder disability exhibited symptoms that would 
warrant different ratings under the applicable rating criteria, 
and that the evidence does not support an initial rating in 
excess of 10%, which claim thus must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49,  53-56 (1990).


ORDER

An initial rating in excess of 10% for left shoulder arthritis is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


